                Case MDL No. 2997 Document 94 Filed 04/12/21 Page 1 of 1

                              BEFORE THE UNITED STATES
                     JUDICIAL PANEL ON MULTIDISTRICT LITIGATION



 In re: Baby Food Marketing, Sales Practices
 and Products Liability Litigation               MDL No. 2997

                                                 Notice of Related Action




                                  NOTICE OF RELATED ACTION


       The undersigned notifies the Panel of a related action: Ana Lynette Gregory Eldridge, individually

and on behalf of all others similarly situated v. Beech-Nut Nutrition Company, Gerber Products Co., and

John Doe Manufacturers, No. 1:21-cv-283 (TJM/CFH) (N.D.N.Y.), filed March 11, 2021.

       Attached hereto is a Schedule of Actions (Exhibit 1), the Proof of Service (Exhibit 2), and the Case

Docket Sheet and Class Action Complaint (Exhibit 3).



Dated: April 12, 2021                                       FEGAN SCOTT LLC

                                                            By: /s/ Melissa Ryan Clark
                                                            Melissa Ryan Clark
                                                            FEGAN SCOTT LLC
                                                            140 Broadway, 46th Floor
                                                            New York, NY 10005
                                                            Ph: 347.353.1150
                                                            Fax: 312.264.0100
                                                            melissa@feganscott.com

                                                            Counsel for Plaintiffs




                                                    1
